Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 23, 2021

The Court of Appeals hereby passes the following order:

A22A0541. JAMISON ONIS CORLEY v. KIMBERLY MARIE JACKSON.

      On March 20, 2020, the trial court entered an order legitimating the child of
Jamison Onis Corley. The order required, among other things, that Corley pay
$2,000.00 in attorney fees. On September 28, 2021, the trial court found Corley in
contempt for failing to pay the attorney fees, and Corley appeals.1 We lack
jurisdiction.
      Appeals from orders in domestic relations cases, including orders holding or
declining to hold persons in contempt, must be pursued by discretionary application.
See OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Although OCGA § 5-6-34 (a) (11) permits a direct appeal from orders in child
custody cases “holding or declining to hold persons in contempt of such child custody
judgment or orders[,]” the Supreme Court has made clear that this statute only applies
to cases in which custody is an issue on appeal. See Voyles v. Voyles, 301 Ga. 44, 45-
47 (799 SE2d 160) (2017). Because the order at issue does not include any custody
provision or contempt of a custody provision, a discretionary application was
required. See id. at 47.



      1
        In a single hearing, the trial court addressed both Jackson’s motion for
contempt and Corley’s complaint for modification of child custody. The actions do
not appear to have been consolidated, and the trial court issued separate orders on
each matter. Corley’s appeal from the order denying his request for modification is
pending as Case No. A22A0540.
      Corley’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/23/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.